     Case 2:15-cv-02545-MCE-DB Document 88 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                           UNITED STATES DISTRICT COURT

 8                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RONNIE R. GOVEA,                                             No. 2:15-cv-2545 MCE DB P
11                              Plaintiff,
12               v.                                                ORDER
13    ROBERT W. FOX, et al.,
14                              Defendants.
15

16             Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

17   to 42 U.S.C. § 1983. Plaintiff claims defendants failed to provide him with adequate medical

18   treatment. Presently before the court is the parties’ stipulation to extend the deadline for filing

19   pretrial motions. (ECF No. 87.) Good cause appearing the court will grant the motion.

20             Accordingly, IT IS HEREBY ORDERED that the deadline for filing pretrial motions,

21   except motions to compel discovery, shall be filed on or before March 22, 2021.

22   Dated: January 25, 2021
                                                                       /s/DEBORAH BARNES
23                                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/gove2545.eot(dispo.mtns)
28
                                                                   1
